Exhibit 10.1

August 17, 2015

Mr. Gregory Bartoli

c/o Town Sports International Holdings, Inc.

5 Penn Plaza

New York, NY 10001

 

  Re: Town Sports - Offer Letter

Dear Greg:

Town Sports International Holdings, Inc. (“TSI Holdings”) and Town Sports
International, LLC (the “Company” or “TSI”) a subsidiary of TSI Holdings, is
pleased to extend this offer of employment to you for the position of Chief
Operating Officer (“COO”) of TSI Holdings. This letter agreement (this
“Agreement”) set forth the terms of your continued employment.

1.     Position. As COO, you will report directly to the TSI’s Chief Executive
Officer and/or Chairman of the Board of Directors, and will perform the duties
and services assigned to you by the Company. You shall also serve as an officer
of any affiliate of the Company as designated by the Company. You shall devote
your full time and attention to the affairs of the Company and to your duties on
the Company’s behalf. Your employment will be subject to all Company policies,
procedures and practices as may currently exist or as may be modified or
implemented in the future, including our Code of Ethics and Business Conduct and
Employee Handbook. In addition, by accepting employment with the Company, you
agree to enter into, and comply with, the Company’s Confidentiality and
Non-solicitation Agreement (the “Confidentiality Agreement”) and to arbitrate
any disputes arising out of your employment as set forth in the Company’s
Dispute Resolution Program. These documents will be provided to you as part of
your new hire package and you will be required to sign them prior to
beginning your employment with the Company.

2.     Start Date. Your first day with the Company will be August 19, 2015 (the
“Start Date”). You will be based at our headquarters located at 5 Penn Plaza,
New York, New York.

3.     Compensation. For all services to be performed hereunder, your annual
base salary will be $500,000, payable in accordance with the Company’s standard
payroll practices and subject to all applicable tax withholdings. Wages are
currently paid every other week, on Friday. Your performance will be reviewed
each year in accordance with Company policy and practice. Future salary
increases will be based on individual and Company performance, and subject to
the discretion of the Board of Directors (the “Board”) or designated committee.



--------------------------------------------------------------------------------

4.     Bonus. Beginning in calendar year 2016, you will be eligible to
participate in the TSI Holdings 2006 Annual Performance Bonus Plan (2015
Amendment and Restatement) with a target bonus to be set at one-hundred percent
(100%) of your annual base salary. Payment of a bonus is based upon Company
performance against certain targets as outlined or approved by the Board, and
can be increased (up to 112.5%) or decreased (down to 0%) based on the actual
Company results and your individual performance toward specific goals (e.g.
EBITDA) to be established by the Board or designated committee. Actual incentive
payments will usually be paid in the first quarter of the following year, after
appropriate approval from the Board of Directors or designated committee. You
will not be eligible for any bonus for 2015.

5.     Employee Benefits. Upon commencement of employment, you will be eligible
to participate in all employee benefit programs as are generally available to
other executives of the Company in accordance with the terms and conditions of
the applicable benefits plans, programs, policies and/or practices.

You will be eligible to join the Company’s executive benefit program on the
first of the month following the date you begin employment.

You will be eligible to join the Company’s 401(k) program on the first of the
month of the quarter following your one (1) year anniversary with the Company.
In the event that changes are made to any of the benefit plans, such changes
will apply to you as they apply to other employees of the Company.

You will be eligible for vacation, holidays and time off in accordance to the
Company’s paid time off policy (PTO) consistent with all other executives.
Please be aware that TSI’s PTO policy does not allow carryover of unused PTO
from year to year, other than as required by federal, state or local law, and is
not paid out upon termination of employment.

You will be reimbursed for all normal business expenses in accordance with
Company policy.

6.     Stock.

a.   On your Start Date, you will be granted 300,000 shares of restricted common
stock of TSI Holdings (the “Restricted Stock”), pursuant to a restricted stock
agreement containing the terms described in this Agreement and such other terms
consistent with the Stock Plan (as defined below) and which has been approved by
the Board of TSI Holdings. This grant will be made in accordance with NASDAQ
Rule 5635(c)(4).

b.   On your Start Date, you will also be granted nonqualified options to
purchase 700,000 shares of TSI Holdings common stock. The per share exercise
price shall be the closing price of TSI Holdings common stock on the Start Date.
You will receive two separate nonqualified options with substantially identical
terms. One option, which has been approved by the Compensation Committee, will
be on 250,000 shares, which option will be granted pursuant to the TSI Holdings
2006 Stock Incentive Plan, as amended (“Stock Plan”) and an option agreement
containing the terms described herein and in the Stock Plan and the
Corporation’s form of option agreement. The other option will be on 450,000
shares (the “Non-Plan Options”)

 

2



--------------------------------------------------------------------------------

in accordance with the NASDAQ Rule 5635(c)(4) and pursuant to an option
agreement containing substantially identical terms and which has been approved
by the Board.

c.   These awards shall vest in three equal annual installments, commencing on
the first anniversary of the award date so long as you remain employed by the
Company on each vesting date, except as set forth in this subsection (c) and in
Section 7(c) below. In the event of the consummation of a Change in Control (as
defined in the Stock Plan), the stock options and the Restricted Stock shall
vest. The options will have a term of five years, subject to earlier expiration
as provided in the option agreement (e.g., upon termination of employment). TSI
Holdings will use commercially reasonable efforts to file a Form S-8
Registration Statement covering the shares received upon exercise of the
Non-Plan Options and a resale prospectus covering the sale of the Restricted
Stock.

7.     Severance. In the event that your employment is terminated by the Company
without Cause or by you due to a Constructive Termination (as such terms are
defined below and collectively referred to as a “Qualifying Termination”),
subject to your execution (without revocation) of the Company’s standard release
agreement within twenty-one (21) days from the date of termination and your
continued compliance with the covenants contained in this Agreement, the
Confidentiality Agreement and in any equity award agreement issued to you, you
shall be eligible to receive the severance payments and benefits (collectively,
the “Severance Benefits”):

a.   Continuation of your base salary (at the rate in effect at the time of
termination) for a period of one year from the date of termination. Such
payments will commence as soon as practical after the effective date of the
release and the first payment shall include the payments that you would have
received if the release were effective on the date of termination, subject to
the potential six (6) month delay set forth in Section 10 below. The payments
will be made consistent with the Company’s prevailing payroll practices and will
be less all applicable withholding taxes.

b.   To the extent permitted by law, the applicable insurance policies, and
subject to Section 10, the Company shall continue your health and dental
coverage and disability coverage in which you participate at the time of
termination (or provide comparable substitute coverage), and continue to pay
that portion of the premium that it pays for active employees (grossed up to
cover taxes, if applicable) at such times as the Company makes such payments for
its active employees on a monthly basis until the earlier of (i) the first
anniversary of the termination date (the “Coverage Period”) and (ii) the date on
which you are eligible for comparable coverage under another group health and
dental insurance plan or another disability plan by a successor employer. You
agree to promptly notify the Company in writing in the event that you are
eligible for coverage under another such plan. If not otherwise covered by a
group health or dental plan as the end of the Coverage Period, you shall be
eligible for COBRA continuation coverage on such date on the same terms and
conditions as offered to other eligible plan participants, and, if you elect
such coverage, you shall be fully responsible for the associated premiums.

c.   If a Qualifying Termination occurs within your first year of employment,
33% of the stock and option awards granted pursuant to this Agreement shall vest
upon the date of

 

3



--------------------------------------------------------------------------------

Termination. If a Qualifying Termination occurs between your first anniversary
of employment and your second anniversary, 17% of the stock and option awards
granted pursuant to this Agreement shall vest upon the date of Termination. Your
stock options, to the extent vested as of the termination date, shall remain
outstanding for the post-termination exercise period specified in the Stock
Plan. Such vested options will expire at the conclusion of such post-termination
exercise period to the extent not previously exercised.

d.   Any severance provided pursuant to this provision shall be in lieu of any
other severance to which you might be entitled under any other plan (e.g.,
restricted stock or option agreements), and not duplicative.

e.   In the event of a breach of the restrictive covenants to which you are
bound, in addition to any other remedy available to the Company, the Company
will cease payment of the Severance Benefits and may recoup any Severance
Benefits previously paid to you.

f.   In the event your employment terminates for any reason other than a
Qualifying Termination, you shall not be eligible for the Severance Benefits and
you shall only be entitled to payment of base salary through the date of
termination, reimbursement of business expenses incurred through the date of
termination in accordance with the Company’s policy, any vested equity you may
have unless your employment is terminated for Cause by the Company in which case
such equity shall be forfeited) and any other rights pursuant to applicable law.

8.     Definitions. As used herein, the terms identified below shall have the
meanings indicated:

a.   “Cause” means the Company’s termination of your employment as a result of:
(i) repeated refusal to comply with the lawful direction of the Board (which is
not cured within ten (10) days of written notice from TSI Holdings describing
such refusal to comply); (ii) the commission of any fraud, misappropriation or
misconduct by you that causes, or is reasonably likely to cause, injury,
monetarily or otherwise, to the Company; (iii) the conviction of, or pleading
guilty or no contest to, a felony; (iv) an act resulting or intended to result,
directly or indirectly, in material gain or personal enrichment to you at the
expense of the Company; (v) any material breach of your fiduciary duties to the
Company as an employee or officer; (vi) a material violation of the Company’s
Code of Ethics and Business Conduct, as amended from time to time, or other
policies and procedures of the Company; (vii) any breach of the terms of any
non-compete, non-solicitation or confidentiality provision contained in any
agreement between you and the Company.

b.   “Constructive Termination” means your voluntary termination of employment
with the Company as a result of (i) a material diminution in your authority,
duties, or responsibilities, a change in your supervisory reporting relationship
within the Company, or your no longer serving as Chief Operating Officer; (ii) a
change, caused by the Company, in geographic location of greater than 60 miles
from 5 Penn Plaza, New York, NY; or (iii) a material reduction in your base pay
or incentive cash compensation; provided, however, that none of the foregoing
conditions or events shall constitute Constructive Termination unless (A) you
shall have provided written notice to the Company within fifteen (15) days after
the occurrence of such condition or event describing the condition or event
claimed to constitute

 

4



--------------------------------------------------------------------------------

Constructive Termination and (B) the Company shall have failed to remedy the
condition or event within thirty (30) days of its receipt of such written
notice. In order to resign due to Constructive Termination, your resignation
must be effective within thirty (30) days of the expiration of the cure period
without the Company curing the event.

9.     Non-Compete and Non-solicitation.

a.   As an inducement to the Company to enter into this Agreement, you agree
that (i) during your period of employment with the Company, and (ii) during the
twelve (12)-month period following the end of your employment for any reason
(the “Non-compete Period”), you shall not, directly or indirectly, own, manage,
control, participate in, consult with, render services for, or in any manner
engage in, any business competing directly or indirectly with the business as
conducted by the Company during your period of employment with the Company or at
the time of the termination of your employment or with any other business that
is the logical extension of the Company’s business during your period of
employment with the Company or at the time of termination of your employment,
within any metropolitan area in which the Company engages or has definitive
plans to engage in such business as of the date of this Agreement; provided,
however, that you shall not be precluded from purchasing or holding publicly
traded securities of any entity so long as you shall hold less than 2% of the
outstanding units of any such class of securities and have no active
participation in the business of such entity. You agree that the following
entities are nonexclusive examples of competitive businesses and performing
services for them would violate this section: Crunch, 24 Hour, Equinox, NY
Health and Racquet Club, LA Fitness, Planet Fitness, Lifetime and Bally’s.

b.   As an inducement to the Company to enter into this Agreement you agree that
during the Non-compete Period, you shall not directly or indirectly (i) induce
or attempt to induce any employee of the Company to leave the employ of the
Company, or in any way interfere with the relationship between the Company and
any employee thereof, (ii) hire any person who was an employee of the Company at
any time during your employment except for such employees who have been
terminated for at least three (3) months, or (iii) induce or attempt to induce
any customer, supplier, licensee, franchisor or other business relation of the
Company to cease doing business with such Company, or in any way interfere with
the relationship between any such customer, supplier, licensee, franchisor or
business relation, on the one hand, and the Company, on the other hand.

c.   The provisions of this Section shall survive any expiration or termination
of this Agreement.

d.   You acknowledge and agree that the restrictions imposed upon you by the
terms, conditions and provisions of this Section are reasonably necessary to
protect the legitimate business interests of the Company (which for the
avoidance of doubt includes its subsidiaries and affiliates), and that any
violation of any of the restrictions will result in immediate and irreparable
injury to the Company for which monetary damages will not be an adequate remedy.
You further acknowledge and agree that if any such restriction is violated, the
Company will be entitled to (i) stop paying the Severance Benefits, and to the
extent paid, recoup such payments (including the value of the accelerated
equity) and (ii) immediate relief enjoining such violation (including, without
limitation, temporary and permanent injunctions, a decree for specific

 

5



--------------------------------------------------------------------------------

performance, and an equitable accounting of earnings, profits, and other
benefits arising from such violation) in any court having jurisdiction over such
claim, without the necessity of showing any actual damage or posting any bond or
furnishing any other security, and that the specific enforcement of the
provisions of this Section will not diminish your ability to earn a livelihood
or create or impose any undue hardship on you. You also agree that any request
for such relief by the Company shall be in addition to, and without prejudice
to, any claim for monetary damages that the Company may elect to assert. You
further acknowledge and agree that if any provision of this Section is found by
a court of competent jurisdiction to be unenforceable or unreasonable as
written, you authorize and request said court to revise the unenforceable or
unreasonable provision in a manner that shall result in the provision being
enforceable while remaining as similar as legally possible to the purpose and
intent of the original. You further acknowledge and agree that any period of
time during which you are in violation of the covenants set forth in this
Section shall be added to the restricted period.

10.     Section 409A. If you are a “specified employee” within the meaning of
Treasury Regulation Section 1.409A-l(i) as of the date of the termination of
your employment, you shall not be entitled to any payment or benefit that
constitutes deferred compensation under 409A pursuant to this Agreement until
the earlier of (i) the date which is six (6) months after your termination of
employment for any reason other than death or (ii) the date of your death. The
provisions of this paragraph shall only apply if, and to the extent, required to
avoid the imputation of any tax, penalty or interest pursuant to Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”). Any amounts
otherwise payable to you upon or in the six (6) month period following your
termination of employment that are not so paid by reason of this Section shall
be paid (without interest) as soon as practicable (and in all events within
thirty (30) days) after the date that is six (6) months after the date of your
termination (or, if earlier, as soon as practicable, and in all events within
thirty (30) days, after the date of your death). It is intended that any amounts
payable under this Agreement shall comply with or be exempt from and avoid the
imputation of any tax, penalty or interest under Section 409A of the Code. This
Agreement shall be construed and interpreted consistent with that intent. In no
event whatsoever will the Company be liable for any additional tax, interest or
penalties that may be imposed on you under Section 409A of the Code or any
damages for failing to comply with Section 409A of the Code. A termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits subject to
Section 409A of the Code upon or following a termination of employment until
such termination is also a “separation from service” within the meaning of
Section 409A of the Code and for purposes of any such provision of this
Agreement, references to a “termination of employment” and like terms shall mean
separation from service. If under this Agreement an amount is paid in two or
more installments, for purposes of Section 409A of the Code, each installment
shall be treated as a separate and distinct payment. All Severance Benefits
shall be completed by, and no further Severance Benefits shall be payable after,
December 31 of the second taxable year following the year in which your
termination of employment occurs.

11.     Employment at Will. In accepting this offer, you understand and agree
that your employment with the Company shall be at-will, which means that either
you or the Company are free to terminate your employment at any time, for any
reason or no reason, with or without notice. You further understand and
acknowledge that there is no written or oral contract providing you with any
definite or specific term of employment. You further understand and

 

6



--------------------------------------------------------------------------------

agree that, due to your at-will status, the Company may, at any time, modify the
terms of your employment, including, but not limited to, your job title, job
responsibilities, compensation and benefits, subject to the terms herein.

12.     Truthful Representations. You acknowledge and confirm that all of the
representations you have made and all of the information that you have provided
to the Company on any employment application, resume or any other document, or
orally during the interview process, concerning, among other things, your prior
employment history, education, experience and other qualifications, are true and
correct. You understand and agree that any falsifications, misrepresentations,
or omissions with respect to any of the representations and information that you
have made or provided to the Company may be grounds for the withdrawal of this
offer of employment or, if hired, the termination of your employment.

13.     Other Conditions and Obligations. By signing this agreement, you
represent that you are not subject to any currently-effective employment
contract, or any other contractual or other binding obligation, including
without limitation, any obligation relating to non-competition, confidentiality,
trade secrets, proprietary information or works for hire, that would restrict
your employment or employment activities with or on behalf of the Company. In
your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality. You agree you
will not bring onto Company premises any unpublished documents or property
belonging to any former employer or other person to whom you have any obligation
of confidentiality.

You further acknowledge that this letter constitutes the sole and complete
understanding between you and the Company with respect to this offer of
employment and your prospective employment, and you hereby acknowledge that
there are no other agreements, understandings or representations, whether
written or oral and whether made contemporaneously or otherwise, with respect to
this offer of employment.

You further understand and acknowledge that your employment with the Company is
contingent upon:

•    Your satisfactory completion of reference and background checks that are
conducted by the Company.

•    Your completion of Section 1 of the Form I-9 on or before the end of your
first (1st) day of employment and your presentation of your original
documentation verifying your work eligibility and identification on or before
the third (3rd) day of your employment.

14.     Taxes. All payments hereunder are subject to applicable tax
withholdings.

We all look forward to you joining our Executive team. Please do not hesitate to
contact me if you have any questions.

 

7



--------------------------------------------------------------------------------

Please indicate your acceptance of this offer of employment by signing this
Offer Letter and returning the signed letter to me at the above address.

 

Very truly yours, TOWN SPORTS INTERNATIONAL HOLDINGS, INC.

By: /s/ Patrick Walsh

 

Patrick Walsh TOWN SPORTS INTERNATIONAL, LLC

By: /s/ Patrick Walsh

 

Patrick Walsh

ACKNOWLEDGEMENT:

I have read and understand all of the terms of this letter and I accept and
agree to all of the terms set forth therein.

 

ACCEPTED AND AGREED TO:

/s/ Gregory Bartoli

Gregory Bartoli

Date:  

            8/17/15

 

8